Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 04/23/2021 & 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 1, 7 & 9-10.  Applicants arguments filed on (05/04/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2016/038953) (IDS Reference submitted by applicant) (Translation Attached) (Citations below are of patent family member U.S. Publication 2017/0235364)
(PTO-892 names co-inventor Kensuke) in view of Shim et al. (U.S. Publication 2015/0042580) & Ono et al. (U.S. Publication 2014/0324611)
As to claim 1, Nakamura discloses a control apparatus (See Fig. 8 & [0073]) comprising: reception means (200, Fig. 8 & [0073, 0078, 0087, 0104-0106, 0116-0117] See [0116-0117] wherein a finger shape and attitude recognition engine 207 are realized by console device 200.) that receives information regarding a motion of user's fingers (100 L/R, Fig. 8 & [0064, 0068, 0104-0106, 0116-0117] discloses wherein a finger shape and attitude recognition engine 207 are realized by console device 200) and information regarding a shape of user's hands (100 L/R, Fig. 8 & [0064, 0068, 0104-0106, 0116-0117] discloses wherein a finger shape and attitude recognition engine 207 are realized by console device 200); first pose information generation means that generates first pose information indicative of a pose of user's hands in accordance with the received information regarding the motion of user's fingers (100 L/R, Fig. 8 & [0064, 0068, 0104-0106, 0116-0117] discloses wherein a finger shape and attitude recognition engine 207 are realized by console device 200. [0077-0080] discloses an attitude recognition engine 207 recognizing the attitude of the hand on the basis of a detection result from the acceleration, angular velocity, and/or geomagnetic sensor provided by the IMU 131 included in the controller 100. [0085-0087, 0089, 0091, 0113, 0117] discloses detecting the attitude of the hand); second pose information generation means that generates second pose information indicative of a pose of user's hands in accordance with the received information regarding the shape of user's hands ([0010-0014, 0041-0048, 0054, 0065, 0067, 0069-0070, 0073, 0076, 0078, 0080-0081, 0089, 0156] discloses detecting the combinations of the shapes of the fingers and the attitude of the hand may be recognized as various hand signs. These signals may be output to be recognized as commands); and pose information output means that combines the generated first pose information with the generated second pose information in accordance with criteria based on a predetermined condition, and generates and outputs information indicative of the pose of user's hands ([0065-0067-0071, 0074, 0081, 0086, **0087**, 0090, 0112, 0156] discloses recognizing commands based on input from finger shape detection unit and attitude recognition unit).
Nakamura is silent to the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers. 
However, Shim’s [0192-0196] discloses the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers. ([0192-0196 discloses proximity sensor 141 sensing predetermined gestures (i.e. a human finger)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nakamura’s disclosure to include the above limitations in order to provide flexibility in user input options. 
Nakamura in view of Shim is silent to the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device.
However, Ono’s [0011, 0013, 0099, 0205, and 0213] discloses to the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device. (See [0011] for example wherein hand shapes are calculated via hand images)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nakamura in view of Shim’s disclosure to include the above limitations in order to users to have gestures tracked over a broad area. 
7, Nakamura discloses an information processing system comprising: a first detection apparatus that is mounted to user's hands and adapted to acquire information regarding a motion of user's fingers (100 L/R, Fig. 8 & [0064, 0068, 0104-0106, 0116-0117] discloses wherein a finger shape and attitude recognition engine 207 are realized by console device 200); a second detection apparatus that is disposed at a different place from the first detection apparatus and adapted to detect a shape of user's hands within a predetermined field of view ([0010-0014, 0041-0048, 0054, 0065, 0067, 0069-0070, 0073, 0076, 0078, 0080-0081, 0089, 0156] discloses detecting the combinations of the shapes of the fingers and the attitude of the hand may be recognized as various hand signs. These signals may be output. See finger shape detection unit and attitude recognition unit); and a control apparatus that is connected to the first detection apparatus (207, [0073] & Fig. 4 discloses an attitude recognition engine) and to the second detection apparatus (205, [0073] & Fig. 4 discloses a finger shape recognition engine), and adapted to generate first pose information indicative of a pose of user's hands in accordance with the information regarding the motion of user's fingers detected by the first detection apparatus and second pose information indicative of a pose of user's hands in accordance with the information regarding the shape of user's hands detected by the second detection apparatus ([0010-0014, 0041-0048, 0054, 0065, 0067, 0069-0070, 0073, 0076, 0078, 0080-0081, 0089, 0156] discloses detecting the combinations of the shapes of the fingers and the attitude of the hand may be recognized as various hand signs. These signals may be output to be recognized as commands), combine the generated first pose information with the generated second pose information in accordance with criteria based on a predetermined condition, and generate and output information indicative of the pose of user's ([0065-0067-0071, 0074, 0081, 0086, **0087**, 0090, 0112, 0156] discloses recognizing commands based on input from finger shape detection unit and attitude recognition unit).
Nakamura is silent to the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers. 
However, Shim’s [0192-0196] discloses the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers. ([0192-0196 discloses proximity sensor 141 sensing predetermined gestures (i.e. a human finger)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nakamura’s disclosure to include the above limitations in order to provide flexibility in user input options. 
Nakamura in view of Shim is silent to the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device.
However, Ono’s [0011, 0013, 0099, 0205, and 0213] discloses to the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device. (See [0011] for example wherein hand shapes are calculated via hand images)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nakamura in view of Shim’s disclosure to include the above limitations in order to users to have gestures tracked over a broad area. 
As to claim 9, Nakamura discloses a control method comprising: receiving, by reception means, information regarding a motion of user's fingers and information regarding a shape of user's hands; generating, by first pose information generation means, first pose information indicative of a pose of user's hands in accordance with the received information regarding the motion of ([0065-0067-0071, 0074, 0081, 0086, **0087**, 0090, 0112, 0156] discloses recognizing commands based on input from finger shape detection unit and attitude recognition unit).
Nakamura is silent to the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers. 
However, Shim’s [0192-0196] discloses the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers. ([0192-0196 discloses proximity sensor 141 sensing predetermined gestures (i.e. a human finger)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nakamura’s disclosure to include the above limitations in order to provide flexibility in user input options. 
Nakamura in view of Shim is silent to the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device.
However, Ono’s [0011, 0013, 0099, 0205, and 0213] discloses to the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device. (See [0011] for example wherein hand shapes are calculated via hand images)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nakamura in view of Shim’s disclosure to include the above limitations in order to users to have gestures tracked over a broad area. 
As to claim 10, Nakamura discloses a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to carry out actions, comprising receiving information regarding a motion of user's fingers (100 L/R, Fig. 8 & [0064, 0068, 0104-0106, 0116-0117] discloses wherein a finger shape and attitude recognition engine 207 are realized by console device 200) and information regarding a shape of user's hands (100 L/R, Fig. 8 & [0064, 0068, 0104-0106, 0116-0117] discloses wherein a finger shape and attitude recognition engine 207 are realized by console device 200); generating first pose information indicative of a pose of user's hands in accordance with the received information regarding the motion of user's fingers (100 L/R, Fig. 8 & [0064, 0068, 0104-0106, 0116-0117] discloses wherein a finger shape and attitude recognition engine 207 are realized by console device 200. [0077-0080] discloses an attitude recognition engine 207 recognizing the attitude of the hand on the basis of a detection result from the acceleration, angular velocity, and/or geomagnetic sensor provided by the IMU 131 included in the controller 100. [0085-0087, 0089, 0091, 0113, 0117] discloses detecting the attitude of the hand); generating second pose 4Atty Docket No.: 545-815 information indicative of a pose of user's hands in accordance with the received information regarding the shape of user's hands ([0010-0014, 0041-0048, 0054, 0065, 0067, 0069-0070, 0073, 0076, 0078, 0080-0081, 0089, 0156] discloses detecting the combinations of the shapes of the fingers and the attitude of the hand may be recognized as various hand signs. These signals may be output to be recognized as commands); and combining the generated first pose ([0065-0067-0071, 0074, 0081, 0086, **0087**, 0090, 0112, 0156] discloses recognizing commands based on input from finger shape detection unit and attitude recognition unit).
Nakamura is silent to the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers. 
However, Shim’s [0192-0196] discloses the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers. ([0192-0196 discloses proximity sensor 141 sensing predetermined gestures (i.e. a human finger)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nakamura’s disclosure to include the above limitations in order to provide flexibility in user input options. 
Nakamura in view of Shim is silent to the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device.
However, Ono’s [0011, 0013, 0099, 0205, and 0213] discloses to the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device. (See [0011] for example wherein hand shapes are calculated via hand images)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nakamura in view of Shim’s disclosure to include the above limitations in order to users to have gestures tracked over a broad area. 
2, Nakamura in view of Shim & Ono discloses everything as disclosed in claim 1. In addition, Nakamura discloses wherein the pose information output means selects, under the predetermined condition, either information regarding the motion of user's fingers detected by the first detection apparatus or information regarding the shape of user's hands detected by the second detection apparatus, and generates and outputs information indicative of the pose of user's hands. ([0010-0014, 0041-0048, 0054, 0065, 0067, 0069-0070, 0073, 0076, 0078, 0080-0081, 0089, 0156] discloses detecting the combinations of the shapes of the fingers and the attitude of the hand may be recognized as various hand signs. These signals may be output to be recognized as commands)
As to claim 3, Nakamura in view of Shim & Ono discloses everything as disclosed in claim 1. In addition, Nakamura discloses wherein the control apparatus is connected to a first detection apparatus and to a second detection apparatus, the first detection apparatus being mounted to user's hands and adapted to acquire information regarding the motion of user's fingers, the second detection apparatus being disposed at a different place from the first detection apparatus and adapted to detect the shape of user's hands within a predetermined field of view, the reception means not only receives information regarding the motion of user's fingers from the first detection apparatus, but also receives information regarding the shape of user's hands from the second detection apparatus, and the predetermined condition includes a condition based on whether or not the user's 2Atty Docket No.: 545-815 fingers are included within a field of view of the second detection apparatus. (See Figs. 8-9) ([0010-0014, 0041-0048, 0054, 0065, 0067, 0069-0070, 0073, 0076, 0078, 0080-0081, 0089, 0156] discloses detecting the combinations of the shapes of the fingers and the attitude of the hand may be recognized as various hand signs. These signals may be output to be recognized as commands)
As to claim 4, Nakamura in view of Shim & Ono discloses everything as disclosed in claim 1. In addition, Nakamura discloses wherein the predetermined condition includes a condition regarding temporal changes between the information regarding the motion of user's fingers and the information regarding the shape of user's hands. ([0010-0014, 0041-0048, 0054, 0065, 0067, 0069-0070, 0073, 0076, 0078, 0080-0081, 0089, 0156] discloses detecting the combinations of the shapes of the fingers and the attitude of the hand may be recognized as various hand signs. These signals may be output to be recognized as commands)
As to claim 5, Nakamura in view of Shim & Ono discloses everything as disclosed in claim 1. In addition, Nakamura discloses wherein the information indicative of the pose of user's hands includes information indicative of at least one of an orientation of user's hands, an openness of each of user's fingers, and an orientation of user's thumbs. (See Hand Sign, Fig. 5 & [0089-0091, 0116, 0162])
As to claim 6, Nakamura in view of Shim & Ono discloses everything as disclosed in claim 1. In addition, Nakamura discloses means that generates image information to be presented to the user, wherein a mode of displaying an image included in the generated image information is varied based on the generated information indicative of the pose of user's hands. ([0107, 0110-0113, 0128, 0137, 0141, 0156-0157, 0159, 0161, 0165, 0170])
As to claim 8, Nakamura in view of Shim & Ono discloses everything as disclosed in claim 7. In addition, Nakamura discloses wherein the first detection apparatus further detects information regarding angles of user's hands relative to a direction of gravity, and the control apparatus (See Hand Sign, Fig. 5 & [0089-0091, 0116, 0162])
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661